DETAILED ACTION
Drawings 
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, receiving two dimensional, 2D, imaging data including a region of interest of vasculature and three dimensional, 3D, imaging data of the region of interest; generating an enhanced 3D model of the region of interest based on a combination of the 3D imaging data and the 2D imaging data, wherein the generating step comprises:- i) building a quasi 3D model based on vessel centerline data and vessel diameter data derived from the 2D imaging data and performing a 3D to 3D registration and deformation process on the quasi 3D model and a 3D model derived from the 3D imaging data including a registration of the vessel centerline data derived from the 2D imaging data with vessel centerline data derived from the 3D imaging data must be shown or the feature(s) canceled from the claim(s). Currently figures the flow chart of figure 4 (and figures 1- 3) are absent said features. No new matter should be entered. 
Corrected drawing sheets, in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows:
Claim 1: data receiver, image processing system 
Claims 2- 7 and 11: image processing system 
Claim 9: hemodynamic simulator
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7- 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “…based on vessel diameter data”; it is unclear whether it is any vessel diameter data or the vessel diameter data which appears as recited in claim 1.
Claim 5 recites “…based on vessel centerline data”; it is unclear whether it is any vessel centerline data or the vessel centerline data which appears as recited in claim 1.
Claims 7 and 14 recite “vessel centerline ….and vessel diameter…”. It is unclear whether the vessel centerline and the vessel diameter are any vessel centerline and vessel diameter OR it is the vessel centerline and the vessel diameter which appear as recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3- 9 and 11- 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauritsch et al (US PAP 2015/ 0356753), “Lauritsch”.
As per claims 1 and 12, as best understood and in light of the rejections, Lauritsch teaches receiving two dimensional, 2D, imaging data including a region of interest of vasculature and three dimensional, 3D, imaging data of the region of interest see for example fig. 3 (reproduced below); 


    PNG
    media_image1.png
    708
    575
    media_image1.png
    Greyscale

As per claim 3, Lauritsch teaches the image processing system is configured to generate the enhanced 3D model of the region of interest based on vessel diameter data derived from the 2D imaging data (i.e., the vessel diameter is sized in at least one projected image (e.g., the 2D projection P1), and then, the 3D reconstruction 34 is corrected to a 3D reconstruction) see for example [0052].

As per claim 5, Lauritsch teaches the image processing system is configured to generate the enhanced 3D model of the region of interest based on vessel centerline data derived from the 3D imaging data (i.e., automatically corrected 3D reconstruction using a 3D center line, which is calculated from the segmented vascular tree) see for example [0052].
As per claim 6, Lauritsch teaches the image processing system is configured to generate the enhanced 3D model of the region of interest having a spatial resolution of the 2D imaging data (i.e., multiple outlets of the vascular tree 32 based on the 3D reconstruction and use of good spatial resolution) see for example [0057].
As per claims 7 and 14, Lauritsch teaches at least one of vessel centerline derived from the 3D imaging data; cross-sectional shape derived from the 3D imaging data; spatial resolution derived from the 2D imaging data; and vessel dimeter derived from the 2D imaging data see for example [0052- 53 and 57]
As per claim 8, Lauritsch teaches the 3D imaging data is magnetic resonance imaging, MRI, imaging data or computed tomography, CT, imaging data and/or the 2D imaging data is angiogram imaging data see for example [0014 and 33].
As per claims 9 and 13, Lauritsch teaches performing a hemodynamic simulation on the enhanced 3D model and deriving a hemodynamic parameter from the 
As per claim 11, Lauritsch teaches the imaging processing system is configured to perform 2D to 3D image registration process based on the 2D imaging data and the 3D imaging data to produce registered 2D and 3D imaging data and to perform an image deformation process based on the registered 2D and 3D imaging data see for example [0052- 53].
As per claim 15, Lauritsch teaches a computer program element adapted to implement an image processing system using at least one processor see for example fig. 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lauritsch in view of Lavi et al (US PAP 2015/ 0342551), “Lavi” (IDS).

Lavi teaches a spatial resolution of the 2D imaging data is greater than a spatial resolution of the 3D imaging data (i.e., resolution of angiographic images is typically higher than resolution typically obtained by 3-D techniques such a CT) see for example [387].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Lavi into Lauritsch to make available deep vascular tree (3, 4, or more branches), such that resistance to flow throughout a large extent of the vascular network can be calculated with respect to the impact on flow through a particular segment in both a stenosed (narrowed) and an astenotic (widened) state, wherein any well-defined vascular tree either constructed as described herein for X-ray angiographic images, but also as potentially available from another imaging method such as rotational angiography and/or CT angiography, potentially serves as an input for image-based FFR computation, wherein  "Well-defined" comprises, for example, having a branch depth of 3, 4 or more vascular branches, and/ or additional defined as  "Well-defined" comprises, for example, imaging resolution sufficient to model vascular width with an accuracy of within 5%, 10%, 15% or another larger, smaller, or intermediate value of true vascular width, thus a model constructed from the higher 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo

Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov